EXHIBIT 10.10

FOREST CITY ENTERPRISES, INC.
SENIOR MANAGEMENT LONG-TERM INCENTIVE PLAN





1.    Purpose. The purpose of this Senior Management Long-Term Incentive Plan
(this "Plan") is to align employee and shareholder interests by providing cash
incentives to eligible senior or other select management employees of Forest
City Enterprises, Inc. (the "Company") for meeting and exceeding corporate and
business unit objectives defined each performance period.


2.     Definitions. The following capitalized words as used in this Plan shall
have the following meanings:


a.    "Affiliate" means any corporation or other entity (including, but not
limited to, partnerships, limited liability companies and joint ventures)
controlled by the Company.


b.    "Award Opportunity" means a cash award opportunity established under the
Plan for a Participant by the Committee pursuant to such terms, conditions,
restrictions and/or limitations, if any, as the Committee may establish.


c.    "Board" means the Board of Directors of the Company.


d.    "CEO" means the Chief Executive Officer of the Company.


e.    "Code" means the Internal Revenue Code of 1986, as amended.


f.    "Committee" means the Compensation Committee of the Board.


g.    "Company" has the meaning given such term in Section 1 of this Plan.


h.    "Disability" means a total and permanent disability that causes a
Participant to be eligible to receive long term disability benefits from the
Company’s Long Term Disability Plan, or any similar plan or program sponsored by
an Affiliate or branch of the Company.


i.    "Employee" means any person employed by the Company or Affiliate in a
senior or other select management capacity, whether such Employee is so employed
at the time the Plan is adopted or becomes so employed subsequent to the
adoption of the Plan.


j.    "EVP-HR" means the Executive Vice President, Human Resources of the
Company.











--------------------------------------------------------------------------------



k.    "Participant" means, as to any Performance Period, any Employee who is
selected by the Committee to be eligible to participate in the Plan for that
Performance Period, as provided herein.


l.    "Payout Formula" means the formula established by the Committee for
determining Award Opportunities for a Performance Period based on the level of
achievement of the Performance Objectives for the Performance Period.


m.    "Performance Objectives" means the measurable or subjective performance
objective or objectives established pursuant to this Plan for Participants who
have received Award Opportunities. Performance Objectives may be described in
terms of Company-wide objectives or objectives that are related to the
performance of an Affiliate, division, business unit, department, region or
function within the Company or Affiliate in which the Participant is employed
and may be based on the following criteria: assets (e.g., net asset value);
capital (e.g., working capital); cash flow (e.g., earnings before depreciation,
amortization and deferred taxes ("EBDT"), operating cash flow, total cash flow,
cash flow in excess of cost of capital, residual cash flow, cash flow return on
investment or funds from operations ("FFO"); liquidity measures (e.g., available
cash and credit, total debt ratio, debt-to-EBDT ratio or net operating
income-to-debt ratio); margins (e.g., profits divided by revenues, operating
margins, gross margins or material margins divided by revenues); productivity
(e.g., productivity improvement); profits (e.g., net income, operating income,
earnings before taxes ("EBT"), earnings before interest and taxes ("EBIT"),
EBDT, FFO, residual or economic earnings, earnings or EBDT per share – these
profitability criteria could be measured subject to GAAP definitions); sales or
expenses (e.g., revenue growth, reduction in expenses, sales and administrative
costs divided by sales or sales and administrative costs divided by profits);
and stock price (e.g., stock price appreciation or total shareholder return). In
addition to the returns and ratios mentioned above, the performance objectives
may be based on any other ratios or returns using the criteria mentioned above,
including: economic value added; net asset ratio; debt-to-capital ratio; working
capital divided by sales; and profits or cash flow returns on assets, designated
assets, invested capital, net capital employed or equity (including return on
net assets, return on capital or invested capital, or total return, meaning
change in net asset value plus or minus net cash flow). The Performance
Objectives may be made relative to the performance of other corporations or
other entities.


n.    "Performance Period" means a period of four consecutive fiscal years of
the Company, or such other period as determined by the Committee in its
discretion, within which the Performance Objectives relating to an Award
Opportunity are to be achieved. The Committee may establish different
Performance Periods for different Participants, and the Committee may establish
concurrent or overlapping Performance Periods.


o.    "Plan" means this Forest City Enterprises, Inc. Senior Management
Long-Term Incentive Plan, as amended from time to time.


p.     "Retirement" means termination of employment with the Company or an
Affiliate at age 65 or older and after five or more years of continuous
employment with the



 
2
 

    

--------------------------------------------------------------------------------



Company or an Affiliate. Approved absence or leave from the Company or an
Affiliate shall not be considered an interruption of employment for purposes of
the Plan.




3.    Administration. The Committee shall be responsible for administration of
the Plan. The Committee, by majority action, is authorized to interpret the
Plan, to prescribe, amend, and rescind regulations relating to the Plan, to
provide for conditions and assurances deemed necessary or advisable to protect
the interests of the Company and its Affiliates, and to make all other
determinations necessary or advisable for the administration of the Plan, but
only to the extent not contrary to the express provisions of the Plan.
Determinations, interpretations, or other actions made or taken by the Committee
pursuant to the provisions of the Plan shall be final, binding and conclusive
for all purposes and upon all Participants. No member of the Committee shall be
liable for any such action or determination made in good faith. The Committee
may delegate to the CEO, the EVP-HR or other senior officers or senior managers
of the Company, subject to such terms as the Committee shall determine,
authority to administer all or any portion of the Plan, or the authority to
perform certain functions, including administrative functions. In the event of
such delegation, all references to the Committee in this Plan (other than such
references in the immediately preceding sentence and in the last sentence of
this Section 3) shall be deemed references to such senior officers or senior
managers as it relates to those aspects of the Plan that have been delegated.
Notwithstanding the foregoing, and to the extent required by the Committee
charter or the applicable exchange listing standards, the Committee shall retain
exclusive authority to establish Award Opportunities and determine payouts for
any Board-appointed officers of the Company who are designated by the Board as
"Section 16 officers".


4.     Eligibility. The Committee, in its sole discretion, shall determine which
Employees will be eligible to participate in the Plan for any given Performance
Period. In lieu of expressly selecting eligible Employees for Plan
participation, the Committee may establish eligibility criteria providing for
participation of all Employees who satisfy such criteria. When making
eligibility determinations, the Committee shall consider the recommendations of
the CEO and the EVP-HR; provided that the CEO shall make all recommendations
with respect to the participation of the EVP-HR. An Employee who is a
Participant for a given Performance Period is neither guaranteed nor assured of
being selected for participation in any subsequent Performance Period.


5.     Award Opportunities


a.    After the beginning of each Performance Period, the Committee shall
establish the Award Opportunity for each Participant, including the applicable
Performance Objectives and Payout Formula. Each Performance Objective will be
weighted by the Committee to reflect its relative importance to the Company in
the applicable Performance Period. The Payout Formulas, Performance Objectives
and weighting of the Performance Objectives need not be uniform with respect to
any or all Participants. The Committee shall consider the recommendations of the
CEO and the EVP-HR in determining the applicable Payout Formulas, Performance
Objectives and weighting of the Performance Objectives; provided that the CEO
shall make all recommendations with respect to the EVP-HR. The



 
3
 

    

--------------------------------------------------------------------------------



Committee may also establish Award Opportunities for newly hired or newly
promoted Employees without compliance with the limitations provided herein,
which Award Opportunities may be based on performance during less than the full
Performance Period and may be pro-rated at the discretion of the Committee.


b.    Participants must achieve the Performance Objectives established by the
Committee in order to receive payment of an Award Opportunity under the Plan.
However, the Committee may determine that only a threshold level relating to a
Performance Objective must be achieved for Award Opportunities to be paid under
the Plan. Similarly, the Committee may establish a minimum threshold performance
level, a maximum performance level, and one or more intermediate performance
levels or ranges, with target award levels or ranges that will correspond to the
respective performance levels or ranges included in the Payout Formula.


c.    The Committee may in its sole discretion modify the Payout Formulas,
Performance Objectives or the related minimum acceptable level of achievement,
in whole or in part, as the Committee deems appropriate and equitable (i) to
reflect a change in the business, operations, corporate structure or capital
structure of the Company or its Affiliates, the manner in which it conducts its
business, or other events or circumstances or (ii) in the event that a
Participant's responsibilities materially change during a Performance Period or
the Participant is transferred to a position that is not designated as eligible
to participate in the Plan.


6.    Determination of Award Opportunities.


a.    Following the end of each Performance Period, the Committee shall
determine whether and to what extent the Performance Objectives with respect to
each Participant for the applicable Performance Period have been achieved and,
if such Performance Objectives have been achieved, to approve actual payment of
each Award Opportunity under the Plan pursuant to the applicable Payout
Formulas. The Committee shall consider the recommendations of the CEO and the
EVP-HR when determining whether the Performance Objectives have been achieved
with respect to Participants; provided that the CEO shall make all
recommendations with respect to the EVP-HR. The Committee may, in its sole
discretion, increase, decrease or eliminate the amount of any Award Opportunity
otherwise payable to any Participant to reflect such Participant's individual
performance or such other factors as the Committee deems relevant, in
recognition of changed or special circumstances, or for any other reason. Except
as otherwise provided in Section 6(b) or as otherwise determined by the
Committee, in the event a Participant’s employment with the Company and its
Affiliates terminates for any reason prior to the last day of the Performance
Period, the Participant shall not be entitled to payment of an Award Opportunity
with respect to that Performance Period.


b.    Unless otherwise determined by the Committee, a Participant who terminates
employment with the Company and its Affiliates during a Performance Period and
at least one year after the beginning of such Performance Period due to
Retirement, Disability or death shall be eligible to receive payment of an Award
Opportunity in accordance with this Section 6(b), subject to adjustments under
Section 6(a), and pro-rated for the portion of the Performance Period prior to
termination of employment.



 
4
 

    

--------------------------------------------------------------------------------



i.    Any pro-rated Award Opportunity pursuant to this Section 6(b) on account
of a Participant’s termination of employment due to Disability or death shall be
determined based upon the target Award Opportunity level and shall be paid
within sixty (60) days following termination of employment. An Award Opportunity
payable in the event of death shall be paid to the Participant’s estate.


ii.    Any pro-rated Award Opportunity pursuant to this Section 6(b) on account
of a Participant’s termination of employment due to Retirement shall be
determined based upon actual performance through the end of the applicable
Performance Period (subject to adjustments under Section 6(a)) and shall be paid
at the same time that Award Opportunities are paid to other Participants for
such Performance Period in accordance with Section 7 hereof.


7.    Payment of Award Opportunities. Except as otherwise provided in Section
6(b)(i) or this Section 7, if earned as set forth in Section 6, an Award
Opportunity of a Participant for a particular Performance Period shall be paid
in cash after the end of the Performance Period, but, in no event more than two
and one half months after the later of (a) the end of the Performance Period or
(b) the end of the calendar year in which such Performance Period ends.


8.     Tax Withholding. The Company and its Affiliates shall have the right to
deduct from all payments made to any person under the Plan any federal, state,
local, foreign or other taxes which, in the opinion of the Company and its
Affiliates are required to be withheld with respect to such payments.


9.     No Employment Contract. Nothing contained in this Plan shall confer upon
a Participant any right with respect to continuance of employment by the Company
and its Affiliates, nor limit or affect in any manner the right of the Company
and its Affiliates to terminate the employment or adjust the compensation of a
Participant. For purposes of the Plan, the transfer of employment of a
Participant between the Company and any one of its Affiliates (or between
Affiliates) shall not be deemed a termination of the Participant’s employment.


10.     Transferability. No right or benefit under this Plan will be subject to
anticipation, alienation, sale, assignment, pledge, encumbrance, or charge, and
any attempt to anticipate, alienate, sell, assign, pledge, encumber, or charge
such right or benefit will be void. No such right or benefit will in any manner
be liable for or subject to the debts, liabilities, or torts of a Participant.


11.    Clawback Policy. Notwithstanding any other provision of the Plan to the
contrary, any Award Opportunity granted hereunder shall be subject to forfeiture
or repayment pursuant to the terms of any applicable compensation recovery (or
"clawback") policy maintained by the Company or Affiliate from time to time, as
any such policy may be amended, including, but not limited to, any amendment
adopted to comply with the Dodd-Frank Wall Street Reform and Consumer Protection
Act or any rules or regulations issued by the Securities Exchange Commission or
applicable securities exchange.


12.     Successors. All obligations of the Company under the Plan shall be
binding on any successor to the Company, whether the existence of such successor
is the result of a direct or

 
5
 

    

--------------------------------------------------------------------------------



indirect purchase, merger, consolidation, or otherwise, of all or substantially
all of the business or assets of the Company.


13.     Governing Law. The Plan and all Award Opportunities shall be construed
in accordance with and governed by the laws of the State of Ohio, but without
regard to its conflict of law provisions.


14.     Amendment or Termination. The Committee reserves the right, at any time,
to amend, suspend or terminate the Plan, in whole or in part, in any manner, and
for any reason, and without the consent of any Participant, Employee or other
person. A proper amendment of this Plan automatically shall effect a
corresponding amendment to all Participants' rights hereunder without further
action or notice. A proper termination of this Plan automatically shall effect a
termination of all Participants' rights hereunder without further action or
notice.


15.    Participation by Employees of Affiliates. Any Affiliate may, by action of
its board of directors or equivalent governing body and with the consent of the
Committee, adopt the Plan; provided that the Committee may waive the requirement
that such board of directors or equivalent governing body effect such adoption.
By its adoption of or participation in the Plan, the adopting Affiliate shall be
deemed to appoint the Company its exclusive agent to exercise on its behalf all
of the power and authority conferred by the Plan upon the Company and accept the
delegation to the Committee of all the power and authority conferred upon it by
the Plan. The authority of the Company to act as such agent shall continue until
the Plan is terminated as to the participating Affiliate. An Award Opportunity
of a Participant employed by a participating Affiliate shall be paid in
accordance with the Plan solely by that Affiliate, unless the Committee
otherwise determines that the Company shall be responsible for payment. Each
Award Opportunity that may become payable under the Plan shall be paid solely
from the general assets of the Company or the Affiliate responsible for payment
thereof. Nothing in this Plan shall be construed to create a trust or to
establish or evidence any Participant's claim of any right to payment of an
Award Opportunity other than as an unsecured general creditor with respect to
any payment to which he or she may be entitled.


[END OF DOCUMENT]

 
6
 

    